  Case 19-04743       Doc 36   Filed 12/07/20 Entered 12/08/20 09:15:59               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     19-04743
Arif M Mayeeinuddin                          )
                                             )                Chapter: 13
                                             )
                                                              Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                   ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

  1. The Debtor's current plan payment default is deferred to the end of the plan.

  2. The plan base amount remains the same.

   3. The Trustee shall not be required to perform collections on behalf of creditors pursuant to any
prior confirmed plan.




                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: December 07, 2020                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
